Holmes, J.,
dissenting.
I agree with the dissent below based upon my dissent in Consumers’ Counsel v. Pub. Util. Comm. (1984), 10 Ohio St. 3d 49, 51.
Wright, J., dissenting. I must respectfully dissent in this case. As noted by the majority and in Consumers’ Counsel v. Pub. Util. Comm. (1984), 10 Ohio St. 3d 49, the commission has the power and right to change its position. In Consumers’ Counsel, this court reversed an order of the commission that would have permitted an accelerated expensing of station connections costs for the express reason the commission did not state its rationale for its change in position. In this case, the commission’s order articulates the commission’s rationale for deviation from former procedures, and therefore the commission’s order should not be reversed.
The majority opinion states that the commission did not explain its rationale for abandoning the gradual phase-in of station connections costs. To the contrary, the commission’s order succinctly states that the commission is allowing the one hundred percent expensing treatment because rates are set prospectively and Ohio Bell expenses one hundred percent of the costs on its books. Further, the record discloses that the commission’s reasoning was supported by the evidence presented at the hearing. In light of these facts, I simply cannot accept the posture that the commission’s order was against the manifest weight of the evidence or clearly unsupported by the record.
It is undisputed that the costs were incurred during the test period and that the commission could have adopted the one hundred percent ex-pensing method initially. As stated by Justice Holmes in his dissent in Consumers’ Counsel, swpra, “[t]he mere fact that the commission initially selected the ‘phase-in’ method is of no significance under the facts presented.” Id. at 51.
I would affirm the commission’s order as it is neither unlawful nor unreasonable and is supported by more than sufficient rationale. I believe we should not depart from the long-standing posture that we will not substitute our judgment for that of the commission absent a showing that the commission’s order is manifestly against the weight of the evidence or is so clearly unsupported by the record as to show misapprehension, mistake, or a willful disregard of duty. Delphos v. Pub. Util. Comm. (1940), 137 Ohio St. 422, 424 [19 O.O. 126]; Cleveland v. Pub. Util. Comm. (1965), 3 Ohio St. 2d 82, 84 [32 O.O.2d 59]; Cleveland Elec. Illuminating Co. v. Pub. Util. Comm. (1975), 42 Ohio St. 2d 403 [71 O.O.2d 393], paragraph eight of the syllabus, certiorari denied (1975), 423 U.S. 986; Columbus v. Pub. Util. Comm. (1984), 10 Ohio St. 3d 23, 24-25; Consumers’ Counsel v. Pub. Util. Comm. (1984), 10 Ohio St. 3d 49, 50.
C. Brown, J., concurs in the foregoing dissenting opinion.